NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                RICHARD MURTON,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7058
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2880, Judge Lawrence B.
Hagel.
              __________________________

              Decided: December 19, 2011
              __________________________

    DAVID J. LOWENSTEIN, Goodman, Allen & Filetti, of
Richmond, Virginia, argued for claimant-appellant. Of
counsel was SANDRA W. WISCHOW.

    SCOTT D. AUSTIN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, Classification Unit,
United States Department of Justice, of Washington, DC,
argued for respondent-appellee. With him on the brief
were TONY WEST, Assistant Attorney General, JEANNE E.
2                                            MURTON v. DVA

DAVIDSON, Director, and MARTIN F. HOCKEY, JR., Assis-
tant Director. Of counsel on the brief were MICHAEL J.
TIMINSKI, Deputy Assistant General Counsel and Y. KEN
LEE, Attorney, United States Department of Veterans
Affairs, of Washington, DC.
               __________________________

       Before LINN, PROST, and MOORE, Circuit Judges.
PER CURIAM.
    This is an appeal from the United States Court of Ap-
peals for Veterans Claims (“Veterans Court”), which
addressed (1) a decision of the Board of Veterans’ Appeals
(“Board”) regarding Richard Murton’s (“Murton”) 2002
claim for an increased rating of his service-connected
alopecia areata and (2) an argument Murton raised for
the first time at the Veterans Court regarding the finality
of a separate claim for psychiatric disability, which he
believed had been pending since the late 1960’s. The
Veterans Court vacated the Board’s decision regarding
Murton’s claim for an increased rating and remanded for
reconsideration in view of amended criteria for alopecia,
the possibility of entitlement to an extra-schedular rating,
and additional favorable evidence. The Veterans Court
also addressed Murton’s psychiatric disability claim,
holding that the Board had finally decided this claim in
1968.
    Murton appeals only that part of the Veterans Court’s
decision which addressed his claim for psychiatric disabil-
ity. Murton also filed what he characterized as a “motion
to dismiss” seeking, in effect, to overturn the Veterans
Court’s denial of his motion to bifurcate his alopecia claim
so that the remand thereof could become effective without
awaiting a determination on his claim for psychiatric
disability.
    Because Murton’s appeal to the Veterans Court was
taken from a Board decision regarding only his increased-
MURTON   v. DVA                                           3
rating claim from 2002, and not regarding a prior claim
for psychiatric disability, the latter was not before the
Veterans Court and the Veterans Court did not have
jurisdiction to address it. See Kirkpatrick v. Nicholson,
417 F.3d 1361, 1364 (Fed. Cir. 2005) (explaining that a
claim could not be adjudicated by the Veterans Court in
the first instance when it was not the subject of a decision
by the Board). Because the Veterans Court did not have
jurisdiction over Murton’s psychiatric disability claim, it
should not have addressed that claim, and that portion of
its opinion cannot be sustained.
    While this appeal presents nothing to this court on
the merits of any claim that we are authorized to review,
this court does possess jurisdiction to address the Veter-
ans Court’s lack of jurisdiction. See Wick v. Brown, 40
F.3d 367, 370 (Fed. Cir. 1994) (explaining that where the
Veterans Court lacks jurisdiction over a matter, this court
has jurisdiction on appeal only for the purpose of correct-
ing the error of jurisdiction). Accordingly, this court
exercises only that jurisdiction required to correct the
Veteran’s Court’s error of its jurisdiction and hereby
vacates the portion of the Veterans Court’s opinion which
addresses Murton’s claim for psychiatric disability. No
other aspect of the Veterans Court’s decision is affected by
this opinion. 1
                  VACATED IN PART

                          COSTS
   Each party shall bear its own costs.




   1   Murton’s pending “motion to dismiss” is hereby
denied as moot.